DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing a film-covered battery, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.
Applicant’s election without traverse of claims 1-9 in the reply filed on June 24, 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim currently recites “at least a part of the side wall of the first portion”, which the examiner suggests amending it to read as “at least a part of the first side wall of the first portion” since the first portion comprises of the first bottom wall and the first side wall.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 currently recites “wherein the first portion and the second portion are formed of different films”.  The meaning of “different” is indefinite because it can refer to a difference in materials or composition of the first and second portions of the outer package, or it can refer to two separate films or sheets that make up the first and second portions to be joined together. For purposes of this office action, the examiner interprets this limitation to require two separate films or sheets to make up the first and second portions. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP 2010/219268 A). Hereinafter referred to as Kobayashi.
Regarding claim 1, Kobayashi discloses a film-covered battery (“power storage device” [0023], 10 Figs. 1 and 2) comprising:
a battery element including at least one positive electrode and at least one negative electrode (“power storage unit 11 is configured by alternately stacking a positive electrode body and a negative electrode body” [0024]), and
an outer package made of a film (“storage case 13 includes a laminate film” [0025]) configured to seal the battery element together with an electrolyte (“an electrolytic solution is stored in the electricity storage chamber 12 together with the stacked body 11” [0031]),
wherein the outer package comprises
(a) a first portion (13a Figs. 2 and 4) having a first bottom wall (15a Fig. 2) and a first side wall rising from an outer peripheral end of the first bottom wall over an entire outer peripheral end of the first bottom wall (16a Fig. 2),
(b) a second portion (15b Figs. 2 and 4) having a second bottom wall (15b Fig. 2) and a second sidewall rising from an outer peripheral end at least at a part of the outer peripheral end of the second bottom wall (16b Fig. 2), and
(c) a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (18 Fig. 2, “welding portion” [0029]) in a state where the battery element is located between the first bottom wall and the second bottom wall and the first portion and the second portion face each other (Fig. 2 where 11 is located between 15a and 15b, and 15a and 15b are stacked on top of each other), wherein the joining portion includes a sidewall joining portion in which the first sidewall and the second sidewall are joined (“seal width” [0037]), and

	at least a part of the side wall of the first portion extends to a height exceeding a thickness of the battery element (Fig. 2 where sidewall 16a has a height larger than the height of battery element 11), and the sidewall joining portion is formed by a portion having a height exceeding the thickness of the battery element (Fig. 2 where joining portion 18 is formed above battery element 11).
Regarding claim 2, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and further comprising a positive electrode terminal and a negative electrode terminal connected to the battery element (“electrode terminals 14 corresponding to polarities” [0024], 14 Fig. 6), and
wherein at least one of the positive electrode terminal and the negative electrode terminal is drawn out of the outer package through the sidewall joining portion (Fig. 6 where 14 is placed within the compartment that the first and second portions form and is drawn out through the joining portion of the outer package).
Regarding claim 3
Regarding claim 4, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first bottom wall and the second bottom wall have a rectangular shape in a plan view (Fig. 8 where the area of 101 is a rectangle).
Regarding claim 5, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first portion and the second portion are formed of different films (Fig. 2 where 13a and 13b are two separate laminate films).
Regarding claim 7, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the film is a laminated film having a metal layer and a heat-fusible resin layer laminated on the metal layer (“pair of case members are formed of a laminated film including an intermediate layer of metal on a surface layer of a resin” [0014]).
Regarding claim 8, Kobayashi discloses a plurality of the film-covered batteries as set forth in claim 1 above (“power storage module comprising a plurality of unit cells” [0016]), and further stacked and connected in series and/or in parallel (“plurality of unit cells 10 are assembled into an assembly that is arranged in series… plurality of unit cells 10 are stacked in the stacking direction of the stacked body” [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010/219268 A) as applied to claim 1 above, and further in view of Ochi et al (WO 2016/084273 A1). Hereinafter referred to as Ochi.
Regarding claims 6 and 9, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, but does not disclose wherein the first portion and the second portion are formed of a single film and wherein the battery pack as set forth in claim 8 above is housed in a module housing.
However, Ochi discloses a film-covered battery comprising a battery element that includes at least one positive and negative electrode (“battery cell 11 includes a flat spirally wound electrode body and a laminated electrode body as an electrode body. The spirally wound electrode body is an electrode body formed by winding a positive electrode plate and a negative 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the outer package and add a module housing to Kobayashi, in view of Ochi, such that the first portion and the second portion of the outer package are formed of a single film and that a battery pack comprised of a plurality of the film-covered battery in order to achieve a pair of wide surfaces on the film-covered batteries compared to its other surfaces, and a stable shape for the module housing of the pouch type plurality of film-covered batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Magali P Slawski/Primary Examiner, Art Unit 1721